 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JEROME CEASAR ALVERTO,
                                                           CASE NO. 3:19-CV-5212-RBJ-DWC
11                             Petitioner,
                                                           ORDER TO FILE SUPPLEMENTAL
12              v.                                         RECORD
13      MIKE OBENLAND,

14                             Respondent.

15
            The District Court has referred this action filed under 28 U.S.C. § 2254 to United States
16
     Magistrate Judge David W. Christel. On March 21, 2019, Petitioner Jerome Ceasar Alverto
17
     initiated this action challenging his state court judgment and sentence. See Dkt. 1. After review
18
     of the record, the Court directs Respondent to file a second supplemental state court record.
19
            On February 27, 2020, the Washington State Supreme Court (“state supreme court”)
20
     determined a state personal restraint petition (“PRP”) becomes final under Washington state law
21
     when the certificate of finality is issued. Certification from United States Court of Appeals, Ninth
22
     Circuit in Phonsavanh Phongmanivan v. Haynes, 458 P.3d 767, 770 (Wash. 2020).
23

24


     ORDER TO FILE SUPPLEMENTAL RECORD - 1
 1          In the Answer, Respondent asserts the Amended Petition is time-barred. Dkt. 22. The

 2 statute of limitations period is tolled while a properly filed PRP is pending and the limitations

 3 period begins to run again when the PRP becomes final. See 28 U.S.C. § 2244(d)(2); Pace v.

 4 DiGulielmo, 544 U.S. 480, 410 (2005); Corjasso v. Ayers, 278 F.3d 874, 879 (9th Cir. 2002).

 5 Here, Petitioner filed multiple PRPs in the state court. The record, however, does not appear to

 6 contain the certificates of finality for any of Petitioner’s PRPs. See Dkt. 23. As the state supreme

 7 court has determined a PRP is final when the certificate of finality is issued, the certificate of

 8 finality for each PRP is necessary to calculate the tolling periods in this case.

 9          Therefore, the Court directs Respondent to file a second supplemental state court record.

10 The second supplemental state court record should include the certificates of finality for each PRP.

11 Respondent shall also provide a brief explaining which certificate of finality corresponds with each

12 PRP in the state court record. The Court directs Respondent to file the second supplemental state

13 court record and brief on or before May 1, 2020. The Court will not accept any other additional

14 briefing at this time.

15          The Clerk is directed to re-note the Amended Petition (Dkt. 18) for consideration on May

16 1, 2020.

17          Dated this 27th day of March, 2020.



                                                           A
18

19
                                                           David W. Christel
20                                                         United States Magistrate Judge

21

22

23

24


     ORDER TO FILE SUPPLEMENTAL RECORD - 2
